DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 of Remarks that the cited art does not disclose a method comprising “upon reception of the message for the second registration request from the UE, determining whether the UE is genuine or not by executing an authentication procedure with the UE; and in response to determining that the UE is genuine, deleting the established context of the UE for the first registered state, and establishing a new context of the UE.”
Examiner disagrees. Kunz et al. teach upon reception of the message for the second registration request from the UE, determining whether the UE is genuine or not by executing an authentication procedure with the UE (see pars. 0073-0077:  the UDM/AUSF 512 may perform a normal primary authentication procedure). Document D1 teaches in response to determining that the UE is genuine, deleting the established context of the UE for the first registered state, and establishing a new context of the UE (see pages 147 and 160: If a REGISTRATION REQUEST message with 5GS registration type IE set to" initial registration "is received in state SGMM-REGISTERED the network may initiate the SGMM common procedures e.g. the identification, authentication and security procedures; if it turned out that the REGISTRATION REQUEST 
Therefore, the combination of document D1 and Kunz teaches the method comprising “upon reception of the message for the second registration request from the UE, determining whether the UE is genuine or not by executing an authentication procedure with the UE; and in response to determining that the UE is genuine, deleting the established context of the UE for the first registered state, and establishing a new context of the UE, of the current application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kunz etal. (US 2020/0288320 A1 - Provisional application No. 62/816,024 filed on Mar. 8, 2019) in view of document Dl: '3GPP;Non-Access Stratum(NAS) protocol for 5G System (5GS)}; Stage3’, 3GPP TS 24.501 V16.0.2, 29 March 2019.
Regarding claims 1 and 11, Kunz et al. teach a method for a network entity performing communication in a wireless communication system, the method/ the network entity comprising: a transceiver; and a processor coupled with the transceiver and configured to: comprising: establishing a context of a user equipment (UE) in a network (see fig. 5 and pars. 0065-0071: communication 514, communication 516; communication 518; communication 520); receiving, from the UE, a message for a second registration request while the UE is in a first registered state (see fig. 5 and pars. 0065-0072: in a sixth communication 528 transmitted from the victim UE 502 to the AMF 510, the victim UE 502 itself may initiate an initial registration request with its SUCI and/or UE capabilities via a transmission to the AMF 510. The victim UE 502 may use this as a criteria to recognize the false BS 504 because the victim UE 502 assumes it already has had a successful registration with the current PLMN, replayed by the false BS 504); upon reception of the message for the second registration request from the UE, determining whether the UE is genuine or not by executing an authentication procedure with the UE (see pars. 0073-0077:  the UDM/AUSF 512 may perform a normal primary authentication procedure). Kunz et al. do not mention in response to determining that the UE is genuine, deleting the established context of the UE for the first registered state, and establishing a new context of the UE. Document D1 teaches in response to determining that the UE is genuine, deleting the established context of the UE for the first registered state, and establishing a new context of the UE (see pages 147 and 160: If a REGISTRATION REQUEST message with 5GS registration type IE set to" initial registration "is received in state SGMM-REGISTERED the network may initiate the SGMM common procedures e.g. the identification, authentication and security procedures; if it turned out that the REGISTRATION REQUEST message was sent by a UE that has already been registered, the 5GMM context, if any, is deleted and the new REGISTRATION REQUEST is progressed).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AJA) to modify the above teaching of D1 to the method of Kunz et al. in order for managing context of a user equipment (UE) in a wireless network.
Regarding claims 2 and 12, D1 also teaches wherein the registered state is one of an Evolved Packet System (EPS) Mobility Management (EMM)-registered state and a 5GMM- registered state (see pages. 24-25: 5G-GUTI, EPS context, and EMM).
Regarding claims 3 and 13, D1 also teaches wherein the context of the UE includes at least one of EMM context, EPS bearer contexts, or 5GMM context (see pages. 24-25: 5G-GUTI, EPS context, and EMM).
Regarding claims 4 and 14, Kunz etal. also teach wherein executing the authentication procedure is performend when the message is a registration request message with a 5GS registration type IE set to “initial registration" or an attach request message (See fig. 5 and pars. 0065-0089).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643